DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 C.F.R. 1.114
A request for continued examination under 37 C.F.R. 1.114, including the fee set forth in 37 C.F.R. 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination and the fee has been timely paid, the finality of the previous office action has been withdrawn.
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent 3,969,721  	>
Chadwick et al.
United States Patent 5,963,124 	>
Buss et al.
United States Patent 6,401,533  	>
Gier et al.
German Patent Application Publication 1020147210728  	>
Tesar et al.1

Claim Rejections - 35 USC § 112
The following are quotations of the first paragraph of 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112, respectively:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.  Claim 18 requires that spacer element has completely planar surfaces facing the resistor network and the contact element.  This is not supported by the specification given that there is at least one projection one each surface of the spacer element as shown in figure 2.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tesar et al. in view of Gier et al., Chadwick et al., and Buss et al.
Tesar et al. teach a filling level sensor assembly configured to determine a filling level in a tank in automotive applications.  See paragraph 1.  The filling level sensor assembly has a resistor network (reference item 9).  See paragraph 30.  The filling level sensor assembly has a contact element (reference item 5) spaced apart from the resistor network.  Specifically, Tesar et al. state that there is a "contact spring arrangement 5 is provided above the base plate 3 and at a distance from its upwardly directed surface."  See paragraph 32.  The filling level sensor assembly has a magnetic element movable relative to the resistor network and the contact element.  Specifically, Tesar et al. state that when "a magnetic element mechanically connected to a float in the fuel tank is moved along the back of the base plate 3 parallel to the first electrically conductive contact surface 9, the resilient contact tongues 15 arranged above it are magnetically attracted and bent towards the base plate 3, where they create an electrical contact."  See paragraph 33.  The spacer element can be resistance-welded at least to the contact element.  See paragraph 35.  The spacer is provided with a plurality of penetrations (through-holes) (reference item 31) via which the resistance welding is performed.  See paragraph 37.  
Therefore, Tesar et al. teach a filling level sensor assembly where an electrically conductive connection can be established between the contact element and the resistor network by deflecting the contact element.  Tesar et al. further teach that the filling level sensor assembly has a spacer element (reference item 7) that is arranged between the resistor network and the contact element to maintain a defined space between the resistor network and the contact element.  
Tesar et al. do not teach that the spacer element is formed of plastic that is hot-swaged to at least the contact element.  
	Gier et al. teach a similar filling level sensor assembly having a substrate (reference item 7), a resistor network (reference item 14), a contact element (reference item 18) that is spaced from the resistor network using a spacer (reference item 17), and a magnet (reference item 5) et al. state that the substrate can be "an insulating substrate."  See column 2 (line 56).  The spacer is "arranged on the substrate."  See column 3 (lines 18-20).  The spacer "keeps the freely movable ends of the flexural bar structure 18 at a defined distance from the contact surfaces 16."  See column 3 (lines 30-32).  Gier et al. further state "[i]n order to produce direct electrical connection, the spacer 17 may be of metallic design", but also "[t]he spacer 17 may preferably also be made from the same material as the substrate 7."  See column 4 (lines 15-21).
Therefore, Tesar et al. and Gier et al. clearly teach/suggest that the spacer is arranged between the resistor network and the contact element to maintain a defined space between the resistor network and the contact element and is formed of a non-metallic, insulating material.
Tesar et al. and Gier et al. do not expressly mention that the non-metallic, insulating material for the spacer is a plastic.
Chadwick et al. teach an assembly having a printed circuit card (PCB) (reference item 12) coupled to a spacer (reference item 13).  The spacer has two generally planar faces.  The spacer and the PCB have corresponding penetrations (holes).  These penetrations are used in combination with rivets (reference item 30) to securely join the spacer and the PCB.  The spacer can be formed of "molded construction of electrically insulative material" and can be plastic.  Chadwick et al. further state "[o]ther ways of joining the spacer and PCB can be used, for example heat staking, in which small protrusions (projections) are formed on the undersurface of the spacer, or top surface of the PCB, and the two members pressed together while heated. The protrusions soften and bond the two parts together."   See column 2 (lines 34-48) and column 4 (lines 11-12).
et al. teach that spacers are known to be formed of plastic (which one of ordinary skill easily recognizes is an insulating material) and can have projections
Official notice was previously taken that hot staking and hot swaging are known, alternative processes for joining.  Hot staking involves heat and then a pressing of a plastic post so that the post is generally flattened so that two or more components are joined.  Hot swaging also involves heating of a plastic post, but a roller is used to generally flatten and join the components.  In either case the plastic tightly connects the two or more components.  As the applicant did not timely traverse the taking of official notice it is factual prior art.
Therefore, Tesar et al., Gier et al., and Chadwick et al. teach a spacer element made of plastic that is arranged between the resistor network and the contact element to maintain a defined space between the resistor network and the contact element and that the spacer is hot-swaged to the contact element.
Finally, Buss et al. teach a position sensor having a cover (reference item 50) and a spacer (reference item 26).  The cover can include conductive traces (reference item 54), resistors (reference item 56), and conductors (reference item 58).   Buss et al. teach that the cover can be ultrasonically welded over spacer 26."  See column 3 (lines 15-25).  Furthermore, Buss et al. state "[a]lthough the illustrated embodiments discuss using ultrasonic welding to connect spacer 26 to housing 12 and cover 50, it is contemplated to use heat staking or adhesives or press-fitting."
 Therefore, from Buss et al. it is known that heat staking and welding are alternative processes for joining two or more items.  
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Tesar et al. with the teachings of Gier et al., Chadwick et al., and Buss et al. in order to use a known joining method et al.'s contact element using the contact element's existing penetrations thus replacing the welding operation.  See also MPEP § 2143.I.B discussing Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007) where the Board found "(1) each of the claimed elements is found within the scope and content of the prior art; (2) one of ordinary skill in the art could have combined the elements as claimed by methods known at the time the invention was made; and (3) one of ordinary skill in the art would have recognized at the time the invention was made that the capabilities or functions of the combination were predictable."
	With regard to claim 10 Tesar et al., Gier et al., Chadwick et al., and Buss et al. teach a filling level indicator where a contact element has at least one penetration through which a projection of the spacer element protrudes.
With regard to claim 11 Tesar et al., Gier et al., Chadwick et al., and Buss et al. teach a filling level indicator having a spacer with two sides, at least a partial section of the spacer element that covers a respective penetration is arranged on one of the contact element and wil be facing away from the spacer element.
With regard to claim 12 Tesar et al., Gier et al., Chadwick et al., and Buss et al. teach a filling level indicator where electrical insulation is provided by the spacer element between the contact element and the resistor network.
With regard to claim 13 Tsar et al., Gier et al., Chadwick et al., and Buss et al. teach a filling level indicator where the spacer element has two planar outer faces lying opposite one another.  Tesar et al., Gier et al., Chadwick et al, and Buss et al. teach at least one planar outer face will have a protrusion.  Tesar et al., Gier et al., Chadwick et al., and Buss et al. do not teach at least one projection that protrudes from each outer face.  However, one of ordinary skill in the art et al., Gier et al., Chadwick et al., and Buss et al. to provide at least one projection on each planar face s so that the spacer can be joined to the contact element and resistor network using the same joining process (hot-swaging).
With regard to claim 14 Tsar et al., Gier et al., Chadwick et al., and Buss et al. teach a filling level indicator where the spacer element is a thermally deformable plastic.  One of ordinary skill would recognize that the plastic must be dimensionally stable at room temperature so that it does not warp during normal use.  
With regard to claim 15 Tsar et al., Gier et al., Chadwick et al., and Buss et al. teach a filling level indicator where at least one of the contact element and the resistor network has penetrations that correspond to projections of the spacer element.
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
The applicant's arguments have been fully considered but they are not persuasive.
The applicant argues that hindsight was used in rejecting the claims.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Furthermore, the combination of Tesar et al., Gier et al., Chadwick et al., and Buss et al. clearly teach the use of a plastic, hot-swaged spacer as discussed above.  
The applicant argues that Chadwick et al. is non-analogous art.  In response to applicant's argument it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case Chadwick et al. is clearly pertinent in that it teaches that plastic spacers are known to join at least two items using heat staking.  As noted above and as conceded by the applicant heat staking and hot-swaging are known alternative joining processes.  Chadwick et al. is not relied upon for other specific features of the claimed filling level sensor.  Those features can be found at least in Tesar and Gier et al.  Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Rogers whose telephone number is (571)272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or CANADA) or 571-272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Reference is made to the machine translation of this prior art.